OPINION DENYING A PETITION FOR A REHEARING.

Per Curiam:

A petition has been filed asking for a rehearing in this case. The first ground of complaint is that the land in the Carbon lease is situated more than a half mile from the city of Mound City, and such is indeed the fact. The distance is the diagonal of a quarter-section of land. Of course it would not affect the principle involved or the decision of the case if the distance were a mile and a half, but to satisfy the demand of the plaintiff for accuracy the syllabus and opinion may be regarded as modified by substituting the words of the plaintiff’s brief — “more than one-half mile” — for the expression “a half mile,” where-ever the latter is used.
The claimed question of the sufficiency of the description of the leases in the assignment was not overlooked .upon the first consideration of the case, but was not deemed of sufficient moment to require the publication of a formal opinion respecting it.
The argument for the defendant’s interpretation of the lease is no more cogent than those heretofore advanced in his briefs. Nothing else in the petition requires comment, and it is denied.